Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As highlighted below the claims are indefinite for at least 3 reasons. First, as the claims are directed to the statutory class of a method (see limitations marked with #), each claim must include at least on method step.  The claims consist on limitation that are directed 1) an article of manufacture (see * ), 2) an intended use of the article of manufacture (see **) and 3) non functional limitations of the articles of manufacture (***).
	 
 Claim 1-3  are directed to a voice activation, speech recognition method.  The claims however fails to include at least one method step. Without at least on step,  the examiner is unable to ascertain the metes and bounds of the claim.   As a matter of claim drafting style,  all of the the limitations of are either to articles of manufacture or  to intended use of these articles of manufacture. 

recognition method # for business employers*** to complete* payroll functions and payroll electronic funds transfers through the use of a smart phone or other voice activated, speech recognition computing and communication device(s) comprising:

an employer authenticated mobile or transitory computing and communication device* (an article of manufacture)  also known as a smart phone;

a non-transitory computer-readable and voice activated, speech recognition employer authenticated*** payroll data content memory and process server  (articles of manufacture);

a non-transitory computer-readable employer authenticated*** data content financial institution electronic funds transfer process server (articles of manufacture);

all described processes to perform and execute** employer payroll data transactions including, employee payments, federal employer tax payments, state employer tax payments, employer health care payments and employer retirement fund contribution payments through electronic funds transfers will be completed (intended use) by means of a combination of voice recognized computer data content process server methodology initiated by employer authenticated smart phone and voice activated, speech recognized instructions through secure connections over cellular and wireless network protocols.


In clams  2, the method of Claim 1, wherein further comprising:

process server;

a non-transitory authenticated federal tax agency data content process server, known as Electronic Federal Tax Payment System (EFTPS),

to receive and upload tax information from a non-transitory employer authenticated payroll data content process server and non-transitory employer authenticated financial institution data content server to receive electronic funds transfer to complete federal employer tax payment;

a non-transitory authenticated state tax agency data content process server, to receive and upload tax information from a non-transitory employer authenticated payroll data content process server and non-transitory employer authenticated financial institution data content server to receive electronic funds transfer to complete state employer tax payment;

which will connect** through secure cellular and wireless network protocols, to said employer voice activated data content process server through the employer smart phone voice activated instructions, and said employer authenticated financial institution data content process server to complete employer payroll federal and/or state tax deductions and payments.

 a non-transitory authenticated federal tax agency data content process server, known as Electronic Federal Tax Payment System (EFTPS)*, to receive and upload tax information** from a non-transitory employer authenticated payroll data content process server and non-transitory employer authenticated server* to receive electronic funds transfer**to complete federal employer tax payment;

a non-transitory authenticated state tax agency data content process server*, to receive and upload tax** information from a non-transitory employer authenticated payroll data content process server and non-transitory employer authenticated financial institution data content server* to receive electronic funds transfer to complete** state employer tax payment;

which will connect through secure cellular and wireless network protocols*, to said employer voice activated data content process server through the employer smart phone voice activated instructions, and said employer authenticated financial institution data content process server to complete** employer payroll federal and/or state tax deductions and payments.

  As to claim 3, the method of claim 1, wherein further comprising:

a non-transitory computer readable, employer authenticated financial institution electronic funds transaction data content process server, that when instructed **by said non-transitory employer authenticated payroll data content process server* and employer authenticated smart phone*, transitory communication device, will connect and communicate** to the following components;

a non-transitory employee authenticated financial institution data content process server*, will connect** to the non-transitory employer authorized financial institution data content process server to receive employer electronic funds transfer for payment to employee;

an employee authenticated transitory communication and computing device known as a smart phone* will receive** from employer payroll authenticated data content process server* notification of receipt of completed electronic funds transfer to non-transitory employee authenticated** financial institution data content process server*;

a non-transitory retirement fund employee authenticated financial institution data content process server*; will connect** to the non-transitory employer authenticated financial institution data content process server to receive employer retirement fund contribution electronic funds transfer;

a non-transitory authenticated employee health care insurance provider data content process server*, will connect to** the non-transitory employer authenticated financial institution data content process server to execute** electronic funds transfer to complete employee** health care insurance premium payments.

In addition, in claim 1, the limitation “all described processes” is vague and indefinite as to the antecedent basis for these processes. That is, the metes and bounds of each process is unclear. 
 In one interpretation, the employee payments, federal employer tax payments, state employer tax payments, employer health care payments and employer retirement fund contribution payments through electronic funds transfers are the processes and given another the  employee payments, federal employer tax payments, state employer tax payments, employer health care payments and employer retirement fund contribution payments through electronic funds transfers are simply examples of intended use of the data input. Thus, it is not clear if the method is to sending one or more voice data inputs or if the method meant to be claimed includes the actual steps involved with employee 

In addition, in the preamble “complete payroll functions” is vague and indefinite as it is a subjective term of degree. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claimed subject matter falls within the   statutory category of patentable subject matter identified by 35 U.S.C. § 101 as claims 1-3 are directed to process. There are no claims to either a machine, manufacture, or composition of matter. Accordingly,  the analysis proceeds to step 2A of the 2019 Guidance.

Abstract  
 The claim(s) recite(s) the abstract idea of entering employer payroll data. This judicial exception is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.

Judicial Exception and Practical Application
The claim limitations have been examined, individually and in combination to see if any fall within a  judicial exceptions. Consideration of as to laws of nature, natural phenomena, and products of nature are clearly not an issue.  The applicant can follow the guidance for the analysis at MPEP § 2106.04(II)(A)(1), 2106.04(b)) (“Step 2A, Prong One”); and (2) are there any additional elements that integrate the judicial exception into a practical application (see id. § 2106.04(II)(A)(2), 2106.04(d)) (“Step 2A, Prong Two”).
	As to claim 1, as stated above, is directed to the idea of entering and updating conventional employee payroll data. 
The abstract idea fails to expressly include method steps but when broadly construed the following steps found in the representative claim:

 performing  and executing employer payroll data transactions including, employee payments, federal employer tax payments, state employer tax payments, employer health care payments and employer retirement fund contribution payments through electronic funds transfers by means of a combination of voice recognized computer data content.  

 When considered collectively and under the broadest reasonable interpretation these steps consists of a series of method steps which are methods of organizing human activity.  According to the 2019 PEG, “commercial interactions” or “legal interactions” include subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations” Guidance, 84 Fed. Reg. at 52; MPEP § 2106.04(a)(2)(II).   

 

Having concluded that the claims recites a judicial exception, i.e., an abstract idea,  the next step is to see whether the claim recites additional elements that integrate the judicial exception into a practical application.

The elements beyond abstract idea comprise the following as well as the other articles of manufacture indicated in the 112 2nd rejection:
 Smart Phone
Server capable of Voice Recognition
Server capable of Tax Payment
Financial Institution Data Center
Serve for processing health insurance

These elements are recited at a high level of generality, devoid of any detail, and the inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer (MPEP § 2106.05(f).   Moreover, there is no indication that the combination of elements improve the functioning of a computer or improve any other technology. 

For these reasons, the claims are not directed to an improvement in the function of a computer or to any other technology or technical field. MPEP § 2106.05(a). Nor do the claims in view of the specification persuasively demonstrate that the claims are directed to a particular machine or
transformation, or that there are other meaningful limitations for the purposes of the analysis under Section 101. MPEP §§ 2106.05(b), (c), (e). Accordingly, the claims do not integrates the recited abstract ideas into a practical application within the meaning of the 2019 Guidance.


The examination proceeds to the second step in the Alice framework and USTPO Guidance
Step 2B. The cited additional elements are evaluated to  determine whether they
amount to an inventive concept.  The additional elements are considering  individually and in combination to ensure that they amount to significant more than the judicial exception itself.” MPEP § 2106.05(I).

The smart phone, server capable of voice recognition, server capable of tax payment, financial institution data center, and server for processing health insurance  amount to more than well understood, routine, conventional hardware and software. As to submitting data via voice and voice recognition, US Patent 11068814 teaches at paragraph [32],  Voice Extensible Markup Language (XML) can be used in connection with, among other things, the voice rendition and recording of spoken input process. Voice XML is generally designed for creating audio dialogs that feature synthesized speech, digitized audio, recognition of spoken and DTMF Key Input, recording of spoken input, telephony, and mixed initiative conversations. Voice XML is an industry standard protocol for IVR. 
Furthermore, the specification does not indicate that the steps performed by these components when considered as an ordered combination, add any significance beyond the additional elements, as considered individually. Rather, the applicant’s specification indicates that the invention is directed to an abstract idea that is made more efficient with the assistance of voice input of data.  For these reasons, claims 1-3 does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 as being anticipated by Wilson US Pat. Pub. 20170286132
For the reasons outlined above, the claim limitation beyond the preamble have been found no to be claim limiting. As to the preamble, Claim 1, a voice activation, speech recognition method  for business employers to complete payroll functions and payroll electronic funds transfers through the use of a smart phone or other voice activated, speech recognition computing and communication device(s), these limitations when broadly construed are anticipated by the teaching at paragraphs 27-30. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C WEISBERGER/               Primary Examiner, Art Unit 3698